 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 716 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Recognizing Gail Abarbanel and the Rape Treatment Center, and for other purposes. 
 
 
Whereas in a study conducted by the Department of Justice and the Centers for Disease Control and Prevention, researchers found that 1 in 6 women are victims of rape or attempted rape; 
Whereas on average, a person is sexually assaulted in the United States every 2½ minutes; 
Whereas Gail Abarbanel, the founder and director of the Rape Treatment Center at the Santa Monica–UCLA Medical Center, created the Fast Track Forensics Program, an innovative program that speeds up the processing of DNA evidence to assist local law enforcement agencies; 
Whereas delays in processing rape kits hamper investigations, jeopardize public safety, and result in lost justice for the victims who report their rape to the police and consent to the 4- to 6-hour rape kit collection process; 
Whereas the Rape Treatment Center is nationally recognized for its exemplary treatment, education, and prevention programs; and 
Whereas the work of Gail Abarbanel and the Rape Treatment Center helps sexual assault victims become whole again by addressing the social, emotional, and physical pain resulting from the violence of sexual assault: Now, therefore, be it  
 
That the House of Representatives— 
(1)applauds Gail Abarbanel for founding the Rape Treatment Center and creating the Fast Track Forensics Program; 
(2)commends the Rape Treatment Center for its work in providing the necessary services to victims of sexual assault; 
(3)calls upon local law enforcement agencies and State legislatures to work towards eliminating the delays in processing rape kits by utilizing innovative programs such as the Fast Track Forensics Program; and 
(4)urges the Congress to support programs that facilitate the timely processing of DNA evidence to assist local law enforcement agencies. 
 
Lorraine C. Miller,Clerk.
